                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                             No. 7:18-CR-175-BO-1


UNITED STATES OF AMERICA                )
                                        )
      v.                                )
                                        )       ​NOTICE OF APPEAL
ANDREIS RAVON JENRETTE,                 )
                                        )
                Defendant.              )


      The     Defendant,     Andreis   Ravon    Jenrette,    by   and     through

undersigned      counsel,    hereby    gives   notice   of   appeal     from   the

Final Judgment [DE 48] entered by this honorable Court on 28 May

2020, pursuant to the Federal Rules of Criminal Procedure and

the Local Criminal Rules of Practice and Procedure.

      Respectfully submitted, this 10th day of June, 2020.

      DYSART WILLIS HOUCHIN & HUBBARD

By:   ​/s/ GEOFFREY RYAN WILLIS             /s/ CHRISTIAN EMERSON DYSART​
       GEOFFREY RYAN WILLIS                 CHRISTIAN EMERSON DYSART
       N.C. State Bar NO. 33004             N.C. State Bar NO. 36734
       ryan@dysartwillis.com                christian@dysartwillis.com
       530 Hillsborough St., Suite 200      530 Hillsborough St., Suite 200
       Raleigh, NC 27603                    Raleigh, NC 27603
       Telephone: (919) 747-8380            Telephone: (919) 747-8380
       Facsimile: (919) 882-1222            Facsimile: (919) 882-1222
       APPOINTED ​ATTORNEY FOR              APPOINTED ATTORNEY FOR
       DEFENDANT                            DEFENDANT




                                       1
           Case 7:18-cr-00175-BO Document 50 Filed 06/10/20 Page 1 of 2
                       CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true copy of the

foregoing ​NOTICE OF APPEAL was served upon counsel of record

with the Clerk of the Court using the electronic CM/ECF system,

which will send electronic notification of such filing to the

following:

          Scott A. Lemmon
          Assistant United States Attorney
          United States Attorney’s Office
          Eastern District of North Carolina
          150 Fayetteville Street, Suite 2100
          Raleigh, NC 27601
          scott.lemmon@usdoj.gov

    This 10th day of June, 2020.


                                  DYSART WILLIS HOUCHIN & HUBBARD

                            By:   ​/s/ Geoffrey Ryan Willis
                                   GEOFFREY RYAN WILLIS
                                  N.C. State Bar No. 33004
                                  Email: ryan@dysartwillis.com
                                  530 Hillsborough St., Suite 200
                                  Raleigh, NC 27603
                                  Telephone: (919) 747-8380
                                  Facsimile: (919) 882-1222
                                  APPOINTED ATTORNEY FOR
                                  DEFENDANT




                                   2
       Case 7:18-cr-00175-BO Document 50 Filed 06/10/20 Page 2 of 2
